DETAILED ACTION
This Office Action is in response to Amendment filed April 5, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:
In claim 13, “a second gate insulator” on line 17 recited before “a first gate insulator” on line 18 may be indefinite, and thus should be amended such that “a first gate insulator” is recited before “a second gate insulator”.
On line 5 of claim 16, “first” should be inserted between “the” and “depth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 13 and 16, it is not clear what the limitation “the second bottom surface is recessed into the barrier layer” recited on line 14 of claim 13, and “the second bottom surface of the second gate is recessed into the barrier layer” recited on lines 5-6 of claim 16 each refers to, because (a) it appears that Applicants claim that the second bottom surface of the second gate 504 in Fig. 5 of current application is recessed, and (b) however, what is recessed is the barrier layer and the second gate insulator, not the second bottom surface of the second gate as is clearly shown in Fig. 5 of current application.
(2) Regarding claim 13, it is not clear whether the limitation “an insulation layer comprising a second gate insulator … and a first gate insulator” recited on lines 17-18 suggests that there are two gate insulators that constitute the insulation layer, because (a) Applicants attempt to distinguish over the teachings of the prior art reference of Bunin et al. (US 8,816,395) by reciting “a barrier layer extending from the source to the drain adjacent to the top surface of the buffer layer” on lines 4-5 of the amended claim 13, and (b) however, when the newly claimed insulation layer is a single insulation layer where the two portions of the single insulation layer each corresponds to the first and second gate insulator, the two portions of the barrier layer (110, 111 or 110 + 111) in Fig. 1A of Bunin et al. can also be referred to as a single discrete barrier layer, and thus Fig. 1A of Bunin et al. would still read on the amended claim 13 as shown below in the prior art rejection.
Claims 14-22 depend on claim 13, and therefore, claims 14-22 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kuraguchi (US 8,729,558)
In the below prior art rejection, the claim limitations “source” and “drain” specify intended uses or fields of use, and are treated as non-limiting, because (a) the source and drain do not necessarily require specific structures, (b) charge carriers can be injected into the SOURCE 508S and then taken out from the DRAIN 508D in Fig. 5 of current application, and therefore, when charge carriers are injected into the DRAIN 508D and taken out from the SOURCE 508S in Fig. 5 of current application, the electrode 508D would be labeled as a source and the electrode 508S would be labeled as a drain, i.e. this situation is similar to how a diode is applied with a forward bias and a reverse bias, and (c) in other words, the limitations “source” and “drain” would be defined by how the source and drain are electrically connected to a power supply, i.e. how the two electrodes are used, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 13-15 and 22, Kuraguchi discloses a high electron mobility transistor (HEMT) (Fig. 7), comprising: a buffer layer (31; carrier running layer), which is directed to an intended use of the carrier running layer 31, on a substrate (not-shown substrate; col. 3, line 11); a source (50) (col. 3, line 4) and a drain (40) (col. 3, lines 3-4) adjacent to the buffer layer, because (a) the source and drain are directed to intended uses of the source and drain especially when the source and drain are substantially symmetrical features of a semiconductor device, and (b) in other words, even though Kuraguchi labels the electrode 40 as a source and the electrode 50 as a drain, the electrode 40 can be used as a drain and the electrode 50 can be used as a source, depending on the operation mode, which has been an common practice in semiconductor industry; a barrier layer (32; carrier supply layer) extending from the source to the drain adjacent to the top surface of the buffer layer; a two-dimensional electron gas layer (33) conductive channel at a heterojunction between the buffer layer and a bottom surface of the barrier layer; a first gate (10) comprising a bottom surface on the barrier layer (32) between the source and the drain, and a length of the first gate extends in a direction from the source (50) to the drain (40); a second gate (20) between the first gate and the drain, the second gate comprising a second bottom surface, wherein the second bottom surface is recessed into the barrier layer (32) to a first depth below the bottom surface of the first gate, and a length of the second gate (20) extends in the direction; and an insulation layer (61; first insulating layer) comprising a second gate insulator (portion of 61 underneath 20) between the second bottom surface of the second gate and the barrier layer and a first gate insulator (portion of 61 underneath 10) between the bottom surface of the first gate (10) and the barrier layer (32) (claim 13), wherein the first gate insulator (portion of 61 underneath 10) is disposed on a top surface of the barrier layer (32) (claim 14), the second gate insulator (portion of 61 underneath 20) is recessed below a top surface of the barrier layer (32) (claim 15), and the barrier layer (32) comprises aluminum gallium nitride (AlGaN) (col. 3, lines 13-14 and col. 6, lines 61-62), and the buffer layer (31) comprises gallium nitride (GaN) (col. 3, line 9) (claim 22).

Claims 13-16 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bunin et al. (US 8,816,395)
Regarding claims 13-16 and 22, Bunin et al. disclose a high electron mobility transistor (HEMT) (Fig. 1A), comprising: a buffer layer (109), which is directed to an intended use of the GaN layer 109, on a substrate (100), because the preposition “on” does not necessarily suggest “directly on”; a source (SRC) and a drain (DRN) adjacent to the buffer layer, because (a) Merriam-Webster dictionary defines “adjacent” as “not distant: nearby”, and (b) both the source SRC and the drain DRN are adjacent to or near the buffer layer 109, a barrier layer (110, 111 or composite layer of 110 and 111) extending from the source to the drain adjacent to the top surface of the buffer layer, because (a) Applicants do not specifically claim whether or not the barrier layer is a contiguous layer, (b) the barrier layer of 110, 111 or 110 + 111, which is a discrete layer, extends from the source SRC to or toward the drain DRN adjacent to the top surface of the buffer layer since the word “adjacent” does not necessarily suggest “in direct contact with”, and (c) Applicants further claim that “the depth to which the second bottom surface of the second gate is recessed into the barrier layer is in a range of 5% to 100% of the thickness of the barrier layer” in claim 16, which suggests that the barrier layer can be split into two portions by the second gate, and thus become a discrete layer when the depth is 100% of the thickness of the barrier layer, a two-dimensional electron gas layer (2DEG) conductive channel (col. 7, line 2) at a heterojunction between the buffer layer and a bottom surface of the barrier layer; a first gate (G2) comprising a bottom surface on the barrier layer (110, 111 or composite layer of 110 and 111) between the source and the drain, and a length of the first gate extends in a direction from the source (SRC) to the drain (DRN); a second gate (G1) between the first gate and the drain, the second gate comprising a second bottom surface, wherein the second bottom surface is recessed into the barrier layer (110, 111 or composite layer of 110 and 111) to a first depth below the bottom surface of the first gate, because (a) Applicants do not specifically claim what “a first depth” refers to, and whether this first depth is measured inside the barrier layer, and (b) Applicants do not specifically claim whether the second bottom surface is located inside the barrier layer, i.e. the first depth is smaller than the thickness of the barrier layer, and a length of the second gate (G1) extends in the direction; and an insulation layer (113) (col. 7, lines 57-58) comprising a second gate insulator (portion of 113 underneath G1) between the second bottom surface of the second gate and the barrier layer and a first gate insulator (portion of 113 underneath G2) between the bottom surface of the first gate (G2) and the barrier layer (claim 13), wherein the first gate insulator (portion of 113 underneath G2) is disposed on a top surface of the barrier layer (110, 111 or composite layer of 110 and 111) (claim 14), the second gate insulator (portion of 113 underneath G1) is recessed below a top surface of the barrier layer (110, 111 or 110 + 111) (claim 15), the barrier layer (110, 111 or composite layer of 110 and 111) comprises a top surface and a thickness of the barrier layer is a distance between the top surface of the barrier layer and the bottom surface of the barrier layer; and the depth to which the second bottom surface of the second gate (G1) is recessed into the barrier layer is in a range of 5% to 100% of the thickness of the barrier layer (col. 8, lines 14-18) (claim 16), and the barrier layer (composite layer of 110, 111 and 111) comprises aluminum gallium nitride (AlGaN), because the InAlGaN layer 111 is a solid solution of AlGaN and InGaN, and thus comprises AlGaN, and the buffer layer (109) comprises gallium nitride (GaN) (claim 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bunin et al. (US 8,816,395)  The teachings of Bunin et al. are discussed above.
Regarding claims 17 and 19, Bunin et al. differ from the claimed invention by not showing that the length of the second gate is equal to the length of the first gate (claim 17), and a distance from the first gate to the second gate in the direction is equal to the length of the first gate (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the second gate can be equal to the length of the first gate, and the distance from the first gate to the second gate in the direction can be equal to the length of the first gate, because (a) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field created in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT, and (b) a configuration where the lengths of the first and second gate is equal and where the distance between the first and second gate is equal to the length of the first gate would be the simplest configuration of the HEMT, requiring a simple lithography process, and thus would be easier to manufacture and more reproducibly.
Regarding claims 18, 20 and 21, Bunin et al. differ from the claimed invention by not showing that the length of the first gate and the length of the second gate are each in the range from 0.03 to 2.0 microns (µm) (claim 18), a distance between the first gate and the second gate in the direction is in a range between 0 microns (µm) and 2.0 µm (claim 20), and the length of the first gate and the length of the second gate are each about 0.2 microns (µm); and a distance from the first gate to the second gate in the direction is in the range of about 0.2 µm to about 0.8 µm (claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the first and second gate, and the distance between the first and second gate can respectively be in the claimed ranges, because (a) the lengths of the first and second gate and the distance between them would shrink over time with the advancement of the semiconductor technology to manufacture more HEMT devices on a single substrate, and (b) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT.

Claims 16-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi (US 8,729,558)  The teachings of Kuraguchi are discussed above.
Regarding claim 16, Kuraguchi further discloses for the HEMT of claim 13 that the barrier layer (32) comprises a top surface and a thickness of the barrier layer is a distance between the top surface of the barrier layer and the bottom surface of the barrier layer; and the depth to which the second bottom surface of the second gate (20) is recessed into the barrier layer is in a range.
Kuraguchi differs from the claimed invention by not showing that the range is of 5% to 100% of the thickness of the barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the depth can be in the claimed range, because (a) the depth shown in Fig. 7 of Kuraguchi appears to overlap with the claimed range, (b) the claimed range would correspond to 95% of thickness of the barrier layer, and thus would have been obvious, and (c) the depth should be optimized to control the density of the 2DEG, which will control the electrical characteristics of the claimed HEMT.
Regarding claims 17 and 19, Kuraguchi differs from the claimed invention by not showing that the length of the second gate is equal to the length of the first gate (claim 17), and a distance from the first gate to the second gate in the direction is equal to the length of the first gate (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the second gate can be equal to the length of the first gate, and the distance from the first gate to the second gate in the direction can be equal to the length of the first gate, because (a) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field created in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT, and (b) a configuration where the lengths of the first and second gate is equal and where the distance between the first and second gate is equal to the length of the first gate would be the simplest configuration of the HEMT, requiring a simple lithography process, and thus would be easier to manufacture and more reproducibly.
Regarding claims 18, 20 and 21, Kuraguchi differs from the claimed invention by not showing that the length of the first gate and the length of the second gate are each in the range from 0.03 to 2.0 microns (µm) (claim 18), a distance between the first gate and the second gate in the direction is in a range between 0 microns (µm) and 2.0 µm (claim 20), and the length of the first gate and the length of the second gate are each about 0.2 microns (µm); and a distance from the first gate to the second gate in the direction is in the range of about 0.2 µm to about 0.8 µm (claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the first and second gate, and the distance between the first and second gate can respectively be in the claimed ranges, because (a) the lengths of the first and second gate and the distance between them would shrink over time with the advancement of the semiconductor technology to manufacture more HEMT devices on a single substrate, and (b) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT.

Response to Arguments
Applicants’ arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicants’ arguments in the REMARKS filed April 5, 2022 are primarily based on narrow interpretations of the words “on” and “adjacent”, and the term “barrier layer”.  As the Examiner noted above in current Office Action, the word “on” does not necessarily suggest “directly on”, the word “adjacent” is as good as “near” or “nearby” rather than “in direct contact with”, and the term “barrier layer” does not necessarily suggest that the “barrier layer” is a contiguous layer”, which may be further supported by the fact that Applicants’ “insulation layer” can have discrete “first gate insulator” and “second gate insulator” as discussed above under 35 USC 112(b) rejections.
Furthermore, as the Examiner discussed above, Applicants claim that “the depth to which the second bottom surface of the second gate is recessed into the barrier layer is in a range of 5% to 100% of the thickness of the barrier layer” in claim 16, which suggests that the barrier layer can be split into two portions by the second gate, and thus become a discrete layer when the depth is 100% of the thickness of the barrier layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US 9,147,738)
Chu (US 10,276,712)
Ishigaki et al. (US 8,710,550)
Kanamura et al. (US 8,912,571)
Koyama et al. (US 10,573,735)
Kuraguchi et al. (US 10,910,490)
Wu (US 8,283,699)
Wu et al. (US 7,692,263)
Sriram et al. (US 9,847,411)
Lu et al. (US 8,587,031)
Sato et al. (US 10,229,912)
Saito et al. (US 2015/0263103)
Ueno et al. (US 8,928,003)
Nagahisa et al. (US 2017/0352753)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 6, 2022